Citation Nr: 1713839	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-40 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with major depressive disorder, prior to April 22, 2016.  

3.  Entitlement to an initial compensable rating for hemorrhoids.  

4.  Entitlement to an initial compensable rating for lumbar spine degenerative disc disease (DDD), prior to April 28, 2016, and greater than 20 percent rating since April 28, 2016.  

5.  Entitlement to an initial compensable rating for residuals, inguinal hernia.  

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to January 22, 2014.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran asserted a claim of entitlement to a TDIU which was denied in a November 2009 rating decision.  In a May 2015 rating decision, the Veteran was granted service connection for lung cancer status post-surgical resection and assigned a 100 percent schedular rating effective January 22, 2014.  As such, the Board has recharacterized the issue on appeal accordingly.  

In February 2016, the Board remanded the claims then on appeal, to include service connection for bilateral hearing loss and tinnitus.  By rating decision of June 2016, service connection was granted for bilateral hearing loss, granted a noncompensable rating, effective November 29, 2007, and tinnitus, granted a 10 percent rating, effective November 29, 2007.  This is a total grant of benefits for these issues and they are no longer before the Board.  

The issues of an initial rating in excess of 50 percent for PTSD with major depressive disorder, prior to April 22, 2016, and an initial compensable rating for lumbar spine DDD prior to April 28, 2016 and in excess of 20 percent, since April 28, 2016, and TDIU prior to January 14, 2014, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Basal cell carcinoma was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is etiologically related to active service.  

2.  The Veteran has mild external hemorrhoids; large or thrombotic hemorrhoids, irreducible, with excessive, redundant tissue, evidencing frequent recurrences or hemorrhoids with persistent bleeding with secondary fissures and fissures are not shown.  

3.  The Veteran has resolved inguinal hernia; postoperative recurrent, readily reducible inguinal hernia, well supported by a truss or belt, is not shown.  


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by active service, nor may basal cell carcinoma be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114 , Diagnostic Code (DC) 7336 (2016).  

3. The criteria for an initial compensable rating for inguinal hernia residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7338 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Before addressing the merits of the claims decided herein, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. §§ 3.159, 3.326(a) (2016), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's service connection claim, the VCAA duty to notify was satisfied by a letter of January 2008.  The letter fully addressed all notice elements.  It informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

The Veteran's initial increased rating claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (20165).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claims decided herein that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a remand to obtain any additional records, with respect to these claims, is not required.  

The Veteran was also afforded VA examination in connection with the claims. According to Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not merely whether the claims file was reviewed.  The Board finds VA examinations were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was offered a hearing in connection with the claims, and he declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection-Basal cell carcinoma

The Veteran contends that he has basal cell carcinoma either caused or aggravated by his military service.  He stated that he received a severe sunburn in service and that this sunburn was a precursor of basal cell carcinoma.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting disease or injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including basal cell carcinoma, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) show no findings, treatment, or diagnosis of basal cell carcinoma during active service.  

VA treatment records show that the Veteran indicated that while in service, he was posted to upper Michigan at Sawyer AFB as a weather observer.  During that time, he stated that he got a bad sunburn on his back while lying on the beach.  It was also indicated that he first developed basal cell carcinoma on the left side of his neck in 2002.  It was removed at the Oakland VA Medical Clinic.  In August 2007, it was noted he had basal cell carcinoma, status post Mohs micrographic surgery.  The Veteran stated that the sunburn occurred between 1963 and 1965, in service.  The basal cell carcinoma was medically stated to first have occurred in 2002, and recurred in 2005 and 2007.  

A VA examination was conducted in May 2008.  It was noted that the Veteran had basal cell carcinoma across his mid-scalp on top of his head, left upper neck, and right ear.  There had been no recurrences of these cancers.  The right ear cancer was treated with a Mohs surgery five years earlier.  There was no recurrence and no limitation at home or at work.  At the time of the examination, there were no symptoms, although he stated he tried to stay out of the sun and that he wears a hat when he is outdoors.  Physical examination showed a 2x2 cm scar on the right mid upper pinna.  It was nontender, nonadherent, nondepressed, well-nourished, non-ulcerated, white, and moderately disfiguring.  The assessment was basal cell carcinoma, status/post resection.  The examination contained no medical opinion regarding the etiology of his basal cell carcinoma.  

Pursuant to the Board's February 2016 remand, a medical opinion was requested as to the etiology of the Veteran's basal cell carcinoma.  The April 2016 examiner opined that the Veteran's basal cell carcinoma was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  

According to the examiner, after a review of all the available medical records, a review of the Veteran's verbal history, and physical examination, it was evident that the Veteran's present condition of basal cell carcinoma, did not, at least as likely as not, have its onset in service nor was it caused by an injury or disease that occurred in service.  The Veteran stated that he sustained a severe sunburn while swimming at a river in Michigan while in service and that this caused his basal cell carcinoma (BCC).  He stated that he had several BCCs that have been treated with Mohs surgery.  There was no evidence or treatment record of the sunburn, that the Veteran stated lasted several days, and no evidence has been presented regarding the BCCs etiology or treatment.  There was no evidence linking any of the Veteran's BCCs to sunburn that occurred years ago.  The relationship of BCC to sunburn was noted to be complex, and the incidence of BCC peaks at 2 times after 10,000 to 35,000 hours of total sun exposure, considerably more than one sunburn.  Some researchers have found that BCC development may correlate with intermittent sun exposure, including during holidays and sports.  While intermittent, intense periods of sun exposure may increase the risk of BCC as much or more than a similar dose administered continuously over the same period of time, there is no evidence to show that the Veteran's sunburn or time in service was responsible for, or related to, any of his BCCs.  Therefore, from the reasoning given, the examiner came to the stated opinion.   

The evidence of record does not show that the Veteran manifested basal cell carcinoma during service or to a compensable degree within one year of his separation from service.  There is no evidence of continuity of symptomatology of BCC since military service.  As such, service connection is not warranted for BCC on a direct or chronic disease presumptive basis.  

The first objective medical evidence that the Veteran has basal cell carcinoma was in 2002, more than 30 years after separation from service.  There is no evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the diagnosis of basal cell carcinoma to any aspect of the Veteran's active service, to include sun exposure in service.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of basal cell carcinoma.  

The Board finds that the Veteran is competent to report the presence of the appearance of basal cell carcinoma or skin rash that he perceives through his own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, to include on the basis that the disorder was manifest to a compensable degree within one year after discharge, on the basis of continuous symptoms since service, or on the basis that his BCC was caused by sun exposure in service, the Board finds that the etiology of the Veteran's basal cell carcinoma falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4.  Skin cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between basal cell carcinoma and the Veteran's service, the Board finds that the Veteran's skin cancer is not related to service.  

Further, the April 2016 VA examiner was asked to opine on whether the Veteran's basal cell carcinoma had its onset during service or was otherwise medically related to active duty service.  The examiner stated that basal cell carcinoma did not have onset in service, nor did it cause injury or disease from service, nor was there evidence of treatment of sunburn in service.  The examiner stated that the relationship of BCC to sunburn is complex, and while intermittent, intense periods of sun exposure may increase the risk of BCC as much or more than a similar dose administered continuously over the same period of time, since there was a claim of one incident of sunburn in service, which did not provide evidence of sunburn occurring or treatment thereof, and did not indicate BCC until many years after that claimed sunburn (at least 37 years later), there is no evidence to show that the Veteran's sunburn or time in service was responsible for, or related to, any of his BCCs.  

Under these circumstances, the Board concludes that the VA medical opinion did not attribute the Veteran's current basal cell carcinoma to service, and the opinion was adequate, probative, and consistent with the evidence of record.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for basal cell carcinoma due to service, and presumptively as a chronic disease, and the claim must be denied.  


Initial Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Hemorrhoids

The Veteran's hemorrhoids are rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable rating is warranted for mild or moderate hemorrhoids; a 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 
20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

The Veteran underwent a VA examination in May 2008.  He stated that he had hemorrhoids in service.  He stated that the hemorrhoids still flared, itched, and bled periodically.  He received no treatment for them, and they bled every two months.  He used an ointment years ago, but had used no medicines or treatment for 5 years prior.  The Veteran stated that his hemorrhoids did not limit him from any activity at home or work.  When his hemorrhoids did flare, it was more difficult for him to stand or walk.  Physical examination of the rectum revealed the Veteran had redundant skin tissue consistent with resolved hemorrhoids at 2 o'clock and 7 o'clock, measuring approximately 5 to 6 mm in diameter.  The rectal sphincter appeared normal.  The assessment was external hemorrhoids.  

The medical evidence does not show that a compensable rating is warranted for hemorrhoids.  Specifically, there is no medical evidence of large, or thrombotic irreducible hemorrhoids, with excessive redundant tissue, experiencing frequent recurrences.  Similarly, there is no evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  An October 2007 VA treatment report indicated that the Veteran had external hemorrhoidal tags and an August 2010 report indicates hemorrhoids that he said were worse, with pain and pruritis.  He claimed bleeding at least 3 days a week.  

The Veteran underwent a VA examination in April 2016.  He complained that his hemorrhoids were itchy, bloody, and painful most of the time.  He used Dibucaine ointment for his hemorrhoids.  He was diagnosed with mild external hemorrhoids.  

Evidence showing large or thrombotic, irreducible with excessive redundant tissue, evidenced by frequent recurrence, has not been shown.  Also, hemorrhoids with persistent bleeding and with secondary anemia, or with fissures has not been shown.  No more than mild or moderate hemorrhoids have been shown.  

Based on these findings, the Veteran's claim for a compensable rating for hemorrhoids is denied. 

Right inguinal hernia 

The Veteran's right inguinal hernia residuals are rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7338.  Under Diagnostic Code 7338, a noncompensable rating is warranted for a small inguinal hernia, reducible, or without true hernia protrusion.  A noncompensable rating also is assigned if it is not operated, but remediable.  A postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling.  

The Veteran underwent a VA hernia examination in April 2008.  He stated that he had a right inguinal hernia repair in 1969.  He related that he could still "feel it there."  He stated that it hurt 5 out of 7 days with an intensity of 5 to 6.  The inguinal pain had been "on and off" since the surgery.  He did not do anything about the pain in the 1970's or 1980's.  He was seen for his pain from his hernia repair by a surgeon in the late 1990's and was told that he did not have a hernia, and the surgeon could not do anything for the pain.  The Veteran stated that he had complained about the residual hernia pain regularly for the past 5 years.  

Physical examination indicated that the Veteran had an open right inguinal hernia repair in 1969.  The most recent examination showed no hernia detected.  There was no indication for a supporting belt.  The Veteran complained on and off of pain at the hernia site.  The scar from inguinal hernia repair had resolved.  

The Veteran does not have a recurrent hernia nor does he have a hernia that is well supported by a truss or belt.  There is also no evidence of an inguinal hernia at all.  These findings, not shown, are necessary for assignment of a compensable rating.  

Therefore, the Board finds that as the preponderance of the evidence is against a finding that the service-connected inguinal hernia residuals require the use of a supporting belt or truss, and a recurrent hernia is not well supported by a truss or not readily reducible at any point during the appeal period, a compensable rating is not warranted under the appropriate Diagnostic Code.  The claim for an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


Other Considerations

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability(ies), then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The evidence of record does not show that the Veteran's right inguinal hernia and hemorrhoids are so unusual or exceptional in nature as to make the schedular ratings inadequate.  The Veteran's right inguinal hernia and hemorrhoids have been rated under the applicable Diagnostic Codes that fully contemplate the functional impairment of the disabilities.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular ratings is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied.  

Entitlement to an initial compensable rating for right inguinal hernia is denied.  


REMAND

The Veteran claims an increased initial rating in excess of 50 percent from November 2007 to April 2016 for PTSD with major depression disorder and an increased initial compensable rating from June 2009 to April 2016 and greater than 20 percent since April 2016 for DDD, lumbar spine.  

The Veteran stated that he received treatment from the Vet Center.  In June 2008, a psychiatric treatment note indicated that he has continued to receive treatment from the Vet Center at that time.  These Vet Center records should be obtained in connection with this claim.  

Additionally, with regard to the claim for an increased rating for service-connected DDD of the lumbar spine, evaluated as noncompensably rated from June 2009 to April 2016 and 20 percent since April 2016 for DDD, the most recent VA examination report (disability benefits questionnaire (DBQ)) of record is dated in April 2016.  This DBQ shows that it does not include any range of motion testing for pain on passive motion.  Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbar spine disability in accordance with Correia.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to  report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016).  

As to the claim for TDIU prior to January 22, 2014, this claim is inextricably intertwined with the increased initial rating issues remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  That issue should be addressed after the other issues on appeal are determined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical evidence, from VA or otherwise, that may have come into existence to include all VA Vet Center records since 2008, and associate those records with VBMS.  

2.  After undertaking any additional appropriate development, schedule the Veteran for an examination of his lumbar spine DDD in order to determine the level of severity (prior to and since April 28, 2016) of his lumbosacral spine DDD.  The electronic claims folder must be made available to the examiner who should indicate in the examination report that he or she has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes the requested testing is not necessary, he or she should clearly explain why that is so.  Correia.  

b) The examiner must comment on excursion, strength, speed, coordination, endurance, less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain, including pain on movement, swelling, deformity and atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45.  

c) The examiner must provide an opinion as to the severity of the Veteran's back symptoms and how those symptoms impact the Veteran's occupational functioning.  

d) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Then, readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


